Filed 3/25/16 in re Josue A. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re JOSUE A., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
JOSUE A.,                                                            A145396
         Defendant and Appellant.                                    (Marin County
                                                                     Super. Ct. No. JV25481)



         Appellant Josue A., a minor, appeals an order of the juvenile court sealing a
portion of his juvenile records under Welfare and Institutions Code section 786.1 The
trial court sealed only those records “in the custody of the juvenile court” pertaining to
the dismissed petition and rejected Josue A.’s request for a broader sealing order. We
reverse.
                                                 BACKGROUND
         The facts pertaining to the underlying juvenile wardship proceedings are
immaterial and we refrain from summarizing them. As relevant here, commencing in
November 2011, the Marin County District Attorney’s Office filed multiple juvenile
wardship petitions and subsequent probation violation petitions that resulted in Josue A.
being placed under wardship, and culminated some years later on January 6, 2015, with
         1
             All further statutory references are to the Welfare and Institutions Code.

                                                             1
orders terminating wardship and dismissing all active petitions following Josue A.’s
successful completion of probation and a juvenile drug court program. The juvenile court
then signed an order sealing Josue A.’s juvenile records. It then stayed the sealing order,
however, in the midst of some confusion as to whether appropriate forms had been used
and appropriate procedures had been followed, and questions regarding its appropriate
scope.
         In the briefing that followed, Josue A. contended that all of his juvenile records
should be sealed under section 786, including not just those records in the court’s
custody, but also all records in the possession of law enforcement officials including the
prosecution, probation and law enforcement agencies. The People argued that, under the
version of newly enacted section 786 then in effect, only those records in the juvenile
court file should be sealed. The court agreed, and entered an order on April 30, 2015,
sealing only “[a]ll records in the custody of the juvenile court.”
         This appeal followed.
                                         DISCUSSION
         As originally enacted, and at the time of the trial court’s ruling, section 786 stated
in full: “If the minor satisfactorily completes (a) an informal program of supervision
pursuant to Section 654.2, (b) probation under Section 725, or (c) a term of probation for
any offense not listed in subdivision (b) of Section 707, the court shall order the petition
dismissed, and the arrest upon which the judgment was deferred shall be deemed not to
have occurred. The court shall order sealed all records pertaining to that dismissed
petition in the custody of the juvenile court, except that the prosecuting attorney and the
probation department of any county shall have access to these records after they are
sealed for the limited purpose of determining whether the minor is eligible for deferred
entry of judgment pursuant to Section 790. The court may access a file that has been
sealed pursuant to this section for the limited purpose of verifying the prior jurisdictional
status of a ward who is petitioning the court to resume its jurisdiction pursuant to
subdivision (e) of Section 388. This access shall not be deemed an unsealing of the



                                                2
record and shall not require notice to any other entity.” (Former Welf. & Inst. Code,
§ 786, italics added [added by Stats. 2014, ch. 249, § 2].)
       The statute was recently amended, however, and it now provides in relevant part
that, “The court shall order sealed all records pertaining to that dismissed petition in the
custody of the juvenile court, and in the custody of law enforcement agencies, the
probation department, or the Department of Justice.” (§ 786, italics added; see also
Stats. 2015, ch. 368, § 1.) Both parties agree that under section 786 as now in effect, all
of Josue A.’s juvenile records should be sealed. To their credit, the People thus argue the
case should be remanded with appropriate instructions to grant Josue A.’s request.2
       The parties disagree as to whether the more limited sealing order was correct when
entered, but it is unnecessary to decide that question. There is no dispute about the
appropriate disposition here. Moreover, it is well-settled that the validity of a judgment
concerning injunctive relief “ ‘must be determined on the basis of the current statutory
provisions, rather than on the basis of the statutory provisions that were in effect at the
time the injunctive order was entered. . . . “Because relief by injunction operates in the
future, appeals of injunctions are governed by the law in effect at the time the appellate
court gives its decision.” ’ ” (Californians for Disability Rights v. Mervyn’s, LLC (2006)
39 Cal.4th 223, 233, fn. 5.)
                                      DISPOSITION
       The April 30, 2015 order is reversed and remanded with directions for entry of an
order consistent with this opinion.




       2
       We commend Deputy Attorney General Huy T. Luong for forthrightly
acknowledging this.

                                              3
                           STEWART, J.



We concur.




RICHMAN, Acting P.J.




MILLER, J.




                       4